 324DECISIONSOF NATIONALLABOR RELATIONS BOARDlimited to New York State.Indeed, even if Cenit and Noll had previous comparableand pertinent experience with interstate advertising and its results,it is questionablewhether mere reference to the effort expended by them in advertising and promotingthe Company's product would enable them even to approximate the percentage ofout-of-State sales-much less the dollar figure of such sales-which would resultduring the first year of the Company's operations.The GeneralCounsel contended in his oral argument that the reasonableness andreliability ofCenit'sand Noll's expectancy of annual out-of-State sales rangingfrom$150,000 to$192,500 (and certainly of more than$50,000)are also shown bythe substantial investments which they,as reasonable,prudent business men, madethrough theCompany:i.e., in the$9,000 annual rental for the plant,in the $20,000expended for machinery and equipment,and in the development of advertising andthe procurement of sales agents reaching potential out-of-State customers.This argu-ment,essentially,is that theCompany,organized and operated as it has been by Cenitand Noll,would not have made this investment unless these 2 men felt certain that, inaddition to sales within the State of NewYork,they would secure at least$50,000 ofout-of-State business each year.Not only does this not appear from the evidence,but the volume of the Company's intrastate sales during the initial period of 3 monthssuggests the contrary and more likely possibilitythat the New York marketalone wasa sufficient lure for the investment and that the interstate market was merely an addi-tional attraction which might perhaps be developed in time and at but little,if any,increase in cost.Upon all the evidence, upon the facts found thereon,and upon consideration ofthe arguments of counsel,the Trial Examiner concludes that,although the Com-pany's operation of its business is not wholly unrelated to commerce,there is nobasis in the record for holding either that an annual projection of the Company'sbusiness indicates that the Company will attain a volume of$50,000 in direct salesout of the State during the current year of its operations,or that there is otherwise areasonable expectancy that it will do so.Accordingly,because of the failure of anyproof showing that the Company's business will meet this or any of the other policystandards promulgated by the Board in theJonesboro Grain Drying Cooperativecase(110 NLRB481), the Trial Examiner believes that the Board should not assertjurisdiction in the present case and should therefore dismiss the complaint.[Recommendations omitted from publication.]MartinAircraftTool Company,PetitionerandInternationalUnion,United Automobile,Aircraftand Agricultural Imple-ment Workers of America,LocalNo. 811, AFL-CIO.1Case No.21-RM-363. February 3,1956SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election issued by theBoard on August 29, 1955, an election by secret ballot was conductedon September 20, 1955, under the direction of the Acting RegionalDirector for the Twenty-first Region, among employees in the unitfound appropriate by the Board.At the close of the election, theparties were furnished a tally of ballots.The tally shows that ofapproximately 62 eligible voters, 28 cast ballots for, and 23 cast ballotsagainst, the Union, and 5 cast challenged ballots.In accordance with the Board's Rules and Regulations, the ActingRegional Director investigated the challenges, which were sufficientItThe AFL and CIO having merged, we amend the identification of the Union's affiliation.115 NLRB No. 55. MARTIN AIRCRAFT TOOL COMPANY325in number to affect the electionresults.On November 4, 1955, theActing Regional Director issued a report on challenges, which he dulyserved upon the parties. In this report, the Acting Regional Directorfound that, of the employees who cast challenged ballots, 3 were eli-gible, and 2 ineligible, to vote.Accordingly, he recommended thatchallenges to the ballots cast by the ineligible employees be sustainedand those cast by the eligible employees be overruled. The Employer-Petitioner thereafter filed timely exceptions to part of the RegionalDirector's report.1.As no exceptions were filed to the Acting Regional Director'srecommendation that the challenges to the ballots cast by HazelRogers, Charles Baines, and George Koons be overruled' and that theballots be opened and counted, we adopt that recommendation.2.Paul Given and James Speaks were challenged by the Union onthe ground that they were supervisors and hence ineligible to vote.The Acting Regional Director concluded that these individuals weresupervisors and therefore ineligible to vote.The Employer-Petitionertakes issue with this conclusion and questions certain factual findingsmade by the Regional Director in arriving at that conclusion.Evenassumingthe facts to be as found by the Acting Regional Director,however, we find merit in the Employer-Petitioner's exceptions.'Given is leadman in the polishing and buffing department.Thework in that department passes from one operation to another in aroutine manner, each employee performing a single operation.Givenhimself spends most of his time in production work. Although he mayspend some part of his time inspecting the work of four less highlypaid employees and returning defective work for correction, suchauthority does not establish Given as a supervisor.4Nor is Given'ssupervisory status established by the additional fact that, but forGiven, the employees in the department would be subject to the controlof only the shop foreman.'Under all the circumstances," we find thatGiven is not a supervisor within the meaning of the Act.Speaks has been leadman in the turret lathe department since Janu-ary 1955.He is one of the Employer-Petitioner's oldest employeesand ismore highly paid than any other employee in the department.2 Rogers was challenged by the Union on the ground that her employment had termi-nated prior to the election,and Baines and Koons were challenged by the Union on theground that they were supervisors.Baines' ballot was challenged on the additionalground that he wasaprofessional employee.$A hearing for the purpose of resolving such issues of fact as are raised by the excep-tions is therefore unnecessary.' Bausch f LombOptacalCompany,92 NLRB 139.IsIt is noteworthy that Baines and Koons were found by the Acting Regional Directornot to be supervisors even though the shop foreman exercises the only control in the de-partments where they are leadmen and that no exceptions were filed to this finding.6 Neither Given nor Speaks has the authority to hire, transfer,suspend, lay off, recall,promote, discharge,reward, or discipline employees,or the authority to effectively recom-mend such action,nor is either empowered to adjust grievances. 326DECISIONSOF NATIONALLABOR,RELATIONS BOARDIt appears that Speaks exercised supervisory duties before assuminghis present position, but he is now engaged in setting up jobs'on thevarious turret lathes to which the employees in the department areassigned'This allocation of jobs appears to depend merely upon thephysical capabilities of the lathes.Speaks "at times" changes em-ployees from one lathe to another, such changes being made only whenit isnecessary that a job on a particular lathe be performed by anemployee more skillful than the one assigned to the lathe.He per-formed some of the duties of the shop foreman when the latter was onvacation in June 1955.All these facts relied upon by the ActingRegional Director do not, in our opinion, show that Speaks, as a lead-man, regularly exercises duties of a supervisory nature.Accordingly,we find that he is not a supervisor as defined in the Act.As we have found that Paul Given and James Speaks are not super-visors we shall, contrary to the Acting Regional Director's recommen-dation, overrule the challenges to their ballots and direct that thoseballots be opened and counted.[The Board directed that the Regional Director for the Twenty-firstRegion shall, pursuant to the Rules and Regulations of the Board,within ten (10) days from the date of this Direction, open and countthe ballots of Paul Given, James Speaks, Hazel Rogers, CharlesBaines, and George Koons, and thereafter prepare and cause to beserved upon the parties a revised tally of ballots, including therein thecount of the aforementioned ballots.]'According to the Acting Regional Director's report, the employees were made awareof the change in Speaks' duties but they were never "officially informed" that his super-visory "authority" had been withdrawn.Mason Can CompanyandMason Can Employees IndependentUnion,Petitioner.Cases Nos. 1-RC-4201 and 1-RC-4230. Febru-ary 6,1956ORDER DENYING MOTIONOn January 18, 1956, the Board issued a Decision, Order, and Di-rection of Election 1 in the above-entitled proceeding.Thereafter, onJanuary 26, 1956, counsel for International Jewelry Workers Union,AFL-CIO, and Local 18, International Jewelry Workers Union,AFL-CIO, filed a motion to stay election and to initiate an administra-tive investigation with respect to the compliancestatusof the Pe-titioner.On January 31, 1956, counsel for the Petitioner filed ob-jectionsthereto.The Board having duly considered the matter,,3115 NLRB 105.115 NLRB No. 57.